Opinion filed August 31, 2010




                                          In The


   Eleventh Court of Appeals
                                        __________

                                    No. 11-10-00039-CV
                                        __________

               HOUSE OF YAHWEH, YISRAYL HAWKINS, AND
                     SHANDRA HAWKINS, Appellants

                                              V.

  MICHAEL WAYNE JOHNSON, JR., INDIVIDUALLY AND AS NEXT
  FRIEND OF A.J. AND L.J., MINORS, AND AS REPRESENTATIVE OF
      THE ESTATE OF LISA JOHNSON, DECEASED, Appellees


                           On Appeal from the 259th District Court
                                    Jones County, Texas
                                Trial Court Cause No. 21576


                           MEMORANDUM                 OPINION
       The parties have filed in this court an agreed motion to dismiss the appeal. Attached to
the motion is a copy of the trial court’s order dismissing the underlying claims. The motion is
granted, and the appeal is dismissed.


August 31, 2010                                           PER CURIAM
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.